SMITH, Acting Chief Judge.
By petition for habeas corpus Varnes demands that the Clerk of the Circuit Court of Columbia County receive and docket his timely notice of appeal from a circuit court order denying his motion to vacate and set aside the judgment of his conviction, Fla.R. Cr.P. 3.850. The clerk returned Varnes’ notice of appeal to him because it was not tendered with the prescribed filing fee.
Rule 7 of the Internal Rules of this Court, adopted June 3, 1974, provides:
The Clerk of this Court shall file and docket each certified copy of notice of appeal from an order entered on a motion for relief under the provisions of Rules of Criminal Procedure, Rule 3.850, without the payment of any fee or costs, in like manner and to the same extent as in habeas corpus proceedings or appeals therefrom, arising out of, or in connection with criminal causes or convictions as is now provided in Florida Appellate Rule 2.2b(6) [as amended in Fla.R.Jud.Admin. 2.040(b)(3)].
No clerk or trial court in this district, from which an appeal may be taken to this Court from an order entered on a motion for relief under Rules of Criminal Procedure, Rule 3.850, shall require the payment of any fee or any costs upon the filing of any such notice of appeal, but he shall file any such notice of appeal in the cause from which the appeal is taken and transmit a certified copy thereof to the Clerk of this Court with advice that, in accordance with this rule, no filing fee was deposited.
Our Rule 7 was adopted pursuant to Section 35.07, Florida Statutes (1977), which authorizes us, subject to the Supreme Court’s rulemaking power, to “make such regulations as necessary for the internal government of the court.” Rule 7 is not inconsistent with Fla.R.Jud.Admin. 2.040(b) (3), concerning internal government of the district courts of appeal, and providing:
“The payment of the fee or any costs shall not be required in habeas corpus proceedings or appeals therefrom, arising out of or in connection with criminal actions.”
The clerk of the circuit court no doubt acted without knowledge of this court’s internal Rule 7, which was previously distributed but is now more formally published by this opinion. The clerk of this court will docket Varnes’ appeal and the clerk of the circuit court will forthwith transmit the *454record in accordance with Fla.R.App.P. 9.140(g).
The prayer of the petition is GRANTED.
ERVIN and BOOTH, JJ., concur.